[Execution Version]


AMENDMENT NO. 2 TO CREDIT AGREEMENT, WAIVER AND CONSENT


THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT, WAIVER AND CONSENT (this “Amendment”)
is made as of September 16, 2016 (the “First Amendment Effective Date”) by and
among CDI CORP. (the “Company” or the “Lead Borrower”), CDI CORPORATION (the
“U.S. Subsidiary”), CDI ANDERSELITE LIMITED (the “U.K. Subsidiary”), CDI
PROFESSIONAL SERVICES, LTD. (the “Canadian Subsidiary”), the other Borrowers (as
defined in the Credit Agreement referred to below) party hereto, the Lenders (as
defined in the Credit Agreement referred to below) party hereto and BANK OF
AMERICA, N.A., in its capacity as administrative agent for the Lenders
(“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, Borrowers, Lenders and Administrative Agent have entered into a Credit
Agreement, dated as of October 30, 2015 (as amended, restated, renewed,
extended, substituted, modified and otherwise supplemented from time to time,
the “Credit Agreement”), and certain other Loan Documents (as defined in the
Credit Agreement);
WHEREAS, the Company has advised Administrative Agent and the Lenders that (a)
the U.S. Subsidiary intends to (a) enter into an Agreement for the Sale and
Purchase of CDI AndersElite Limited, substantially in the form of Exhibit A
hereto (with such changes thereto as are reasonably acceptable to Administrative
Agent, the “Purchase Agreement”), with AndersElite Holdings Limited
(“Purchaser”), pursuant to which the U.S. Subsidiary shall sell to Purchaser,
and Purchaser shall buy from the U.S. Subsidiary, all of the Equity Interests of
the U.K. Subsidiary, as further described in the Purchase Agreement (the “U.K.
Subsidiary Sale”) and (b) the Company intends to terminate the U.K. Facility (as
defined in the Credit Agreement);
WHEREAS, without the consent of the Administrative Agent and the Lenders, the
U.K. Subsidiary Sale would be prohibited by certain provisions of the Credit
Agreement and, accordingly, Borrowers have requested that Administrative Agent
and Lenders consent to and waive any provisions of the Credit Agreement that may
prohibit or be violated by the U.K. Subsidiary Sale;
WHEREAS, Borrowers have requested that Administrative Agent and Lenders agree to
amend certain provisions of the Credit Agreement, and Administrative Agent and
Lenders are willing to do so, subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS.
Capitalized terms used and not defined in this Amendment shall have the
respective meanings given them in the Credit Agreement.
SECTION 2.     ACKNOWLEDGMENTS.
2.1    Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of September 16, 2016, in accordance with the terms
of the Credit Agreement (a) the Company, the U.S. Borrowers and each Designated
Borrower that is a Domestic Subsidiary are jointly and severally indebted to
Administrative Agent and Lenders in respect of the U.S. Revolving Loans in the


4517642.6

--------------------------------------------------------------------------------




principal amount of $20,000,000 and in respect of Letters of Credit under the
U.S. Facility in the amount of $ 3,266,455.25, and (b) each of the U.K.
Borrowers, Canadian Borrowers, each Designated Borrower that is a Foreign
Subsidiary, each Foreign Subsidiary Guarantor, the Company, the U.S. Borrowers
and each Designated Borrower that is a Domestic Subsidiary are jointly and
severally indebted to Administrative Agent and Lenders in respect of the U.K.
Revolving Loans and the Canadian Revolving Loans in the aggregate principal
amount of £700,000 and in respect of Letters of Credit under the U.K. Facility
and the Canadian Facility in the aggregate amount of $-0-. All such amounts,
together with interest accrued and accruing thereon, and fees, costs, expenses
and other charges now or hereafter payable by each Borrower to Administrative
Agent and Lenders, are unconditionally owing by such Borrower to Administrative
Agent and Lenders in accordance with the terms of the Loan Documents, without
offset, defense or counterclaim of any kind, nature or description whatsoever.
2.2    Acknowledgment of Security Interests. Each Borrower hereby acknowledges,
confirms and agrees that Administrative Agent, for the benefit of Secured
Parties, has and shall continue to have valid, enforceable and perfected first
priority Liens, subject to Permitted Liens, upon and security interests in the
Collateral of such Borrower heretofore granted to Administrative Agent, for the
benefit of Secured Parties, pursuant to the Loan Documents or otherwise granted
to or held by Administrative Agent, for the benefit of Secured Parties, and upon
and in which Administrative Agent, for the benefit of Secured Parties, presently
has perfected first priority Liens and security interests subject to Permitted
Liens.
2.3    Binding Effect of Documents. Each Borrower hereby acknowledges, confirms
and agrees that: (a) each of the Loan Documents to which it is a party has been
duly executed and delivered, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of such Borrower contained in the
Loan Documents and in this Amendment constitute the legal, valid and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, and such Borrower has no valid defense to the enforcement of
such obligations, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar Laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of law or equity, and (c) Administrative Agent and Lenders are and shall
be entitled to the rights, remedies and benefits provided for in the Loan
Documents and applicable Laws.
SECTION 3.     WAIVER AND CONSENT IN RESPECT OF THE U.K. SUBSIDIARY SALE.
3.1    Borrowers have requested that Administrative Agent and the Lenders (a)
waive the application of any provisions of the Credit Agreement that may
prohibit or be violated by the U.K. Subsidiary Sale, including, without
limitation, Sections 7.04 and 7.05 of the Credit Agreement, to the extent
applicable, and each other provision of the Credit Agreement and each other Loan
Document that may prohibit or be violated by the U.K. Subsidiary Sale and (b)
consent to the U.K. Subsidiary Sale.
3.2    Subject to the terms and conditions set forth herein, Administrative
Agent and the Lenders hereby (a) waive the application of Sections 7.04 and 7.05
of the Credit Agreement, to the extent applicable, and each other provision of
the Credit Agreement and each other Loan Document that may prohibit or be
violated by the U.K. Subsidiary Sale and (b) consent to the U.K. Subsidiary
Sale, in each case strictly in accordance with the terms of the Purchase
Agreement.
SECTION 4.     AMENDMENTS TO CREDIT AGREEMENT.
4.1    The Credit Agreement is hereby amended to delete the red stricken text
(indicated textually in the same manner as the following example:  stricken
text) and to add the blue, bold and double-underlined text (indicated textually
in the same manner as the following example:  double-


2
4517642.6

--------------------------------------------------------------------------------




underlined text) as set forth on the pages of the Credit Agreement attached as
Exhibit B hereto. For the avoidance of doubt, the U.K. Facility is hereby
terminated and all references thereto in the Credit Agreement and the other Loan
Documents are hereby deleted.
SECTION 5.     REPRESENTATIONS, WARRANTIES AND COVENANTS.
Each Borrower hereby represents, warrants and covenants with and to
Administrative Agent and Lenders as follows:
5.1    Authorization.
(a)    Each Borrower has the corporate or limited liability company power and
authority to execute, deliver and perform this Amendment and, in the case of the
Borrowers, to obtain the extensions and increases of credit under the Credit
Agreement as amended by this Amendment (the “Amended Credit Agreement”).
(b)    No consent or authorization of, filing with, notice to or other act by,
or in respect of, any Governmental Authority or any other Person is required to
be obtained by the Loan Parties in connection with this Amendment, except
consents, authorizations, filings, acts and notices which have been obtained,
taken or made and are in full force and effect.
(c)    This Amendment has been duly executed and delivered on behalf of each
Borrower that is a party hereto. This Amendment and the Amended Credit Agreement
constitute the legal, valid and binding obligations of the Borrowers and the
other Loan Parties and are enforceable against the Borrowers and the other Loan
Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
5.2    Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of such Borrower to Administrative Agent and
Lenders in any of the Loan Documents was true and correct in all material
respects when made (except for those representations and warranties that were
already qualified by concepts of materiality or by express thresholds, which
representations and warranties shall be true and correct in all respects) and is
true and correct in all material respects on and as of the date of this
Amendment with the same full force and effect as if each of such representations
and warranties had been made by or on behalf of such Borrower on the date hereof
and in this Amendment (other than such representations and warranties that
relate solely to a specific prior date).
5.3    Binding Effect of Documents. This Amendment and the other Loan Documents
have been duly executed and delivered to the Administrative Agent and Lenders by
such Borrower and are in full force and effect, as modified hereby.
5.4    No Conflict, Etc. The execution, delivery and performance of this
Amendment by such Borrower will not violate or cause a default under any
applicable Law or Contractual Obligation of such Borrower and will not result
in, or require, the creation or imposition of any Lien on any of its properties
or revenues, other than Permitted Liens.
5.5    No Default or Event of Default. No Default or Event of Default exists
immediately prior to the execution of this Amendment and no Default or Event of
Default will exist immediately after the execution of this Amendment and the
other documents, instruments and agreements executed and delivered in connection
herewith.


3
4517642.6

--------------------------------------------------------------------------------




5.6    Additional Events of Default. Any misrepresentation by such Borrower, or
any failure of such Borrower to comply with the covenants, conditions and
agreements contained in any Loan Document, herein or in any other document,
instrument or agreement at any time executed and/or delivered by such Borrower
with, to or in favor of Administrative Agent and/or Lenders shall, subject to
the terms and provisions of the Credit Agreement and the other Loan Documents,
constitute an Event of Default hereunder, under the Credit Agreement and the
other Loan Documents.
SECTION 6.     CONDITIONS PRECEDENT.
6.1    The effectiveness of the terms and provisions of this Amendment shall be
subject to:
(a)    the receipt by Administrative Agent of: (i) this Amendment, in form and
substance satisfactory to Administrative Agent in its sole discretion, duly
authorized, executed and delivered by each Borrower, each Lender and
Administrative Agent; (ii) a true, correct and complete copy of the Purchase
Agreement (and all exhibits and schedules thereto) and such other agreements,
documents and instruments relating to the U.K. Subsidiary Sale as Administrative
Agent may reasonably request; (iii) an updated Borrowing Base Certificate under
Section 6.01(e) that gives pro forma effect to the U.K. Subsidiary Sale; (iv) a
duly executed Note made payable to Bank of America, N.A. in the principal amount
of $63,000,000, issued in renewal and substitution of Borrowers’ existing
$57,166,667 Note made payable to Bank of America, N.A.; and (v) a duly executed
Note made payable to Bank of Montreal in the principal amount of $45,000,000,
issued in renewal and substitution of Borrowers’ existing $40,833,333 Note made
payable to Bank of Montreal;
(b)    repayment in full of the Obligations under the U.K. Facility of the U.K.
Borrowers, Canadian Borrowers, each Designated Borrower that is a Foreign
Subsidiary, each Foreign Subsidiary Guarantor, the Company, the U.S. Borrowers
and each Designated Borrower that is a Domestic Subsidiary, the amount of such
Obligations being £700,234.83 plus £29.14 for every Business Day after September
16, 2016 until the funds are received (collectively, the “Release Price”); and
(c)    immediately prior and upon giving effect to the consummation of the U.K.
Subsidiary Sale, no Default or Event of Default shall then exist.
6.2    Notwithstanding anything to the contrary contained herein, the parties
agree that, if the Release Price has not been received by the Administrative
Agent prior to the close of business (New York time) on the date falling five
Business Days after the date hereof, this Amendment and any instrument, document
or agreement executed and/or delivered in connection with this Amendment shall
cease to be effective at that time.
SECTION 7.     RELEASE OF UK SUBSIDIARY AS LOAN PARTY; RELEASE OF LIEN ON UK
COLLATERAL.
7.1    Subject to the terms and conditions of this Amendment, Administrative
Agent and Lenders hereby agree, upon compliance with the conditions set forth in
Section 6, to release and discharge all liens and security interests held by
Administrative Agent, on behalf of itself and the Lenders, on all U.K.
Collateral (as defined in the Credit Agreement) and the release of U.K.
Subsidiary and CDI Corporation (International) Limited as Loan Parties.
SECTION 8.     PROVISIONS OF GENERAL APPLICATION.
8.1    Effect of this Amendment. Except as modified pursuant hereto, and
pursuant to the other documents, instruments and agreements executed and
delivered in connection herewith, no other


4
4517642.6

--------------------------------------------------------------------------------




changes or modifications to the Loan Documents are intended or implied and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the effective date hereof. To the
extent of conflict between the terms of this Amendment and the other Loan
Documents, the terms of this Amendment shall control. Any Loan Document amended
hereby shall be read and construed with this Amendment as one agreement.
8.2    Costs and Expenses. Borrowers absolutely and unconditionally agree to pay
to Administrative Agent, on demand by Administrative Agent at any time and as
often as the occasion therefor may require, whether or not all or any of the
transactions contemplated by this Amendment are consummated: all reasonable fees
and disbursements of any counsel to Administrative Agent in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements delivered in connection with the transactions contemplated hereby;
and all reasonable out-of-pocket expenses which shall at any time be incurred or
sustained by Administrative Agent or its directors, officers, employees or
agents as a consequence of or in any way in connection with the preparation,
negotiation, execution, or delivery of this Amendment and any agreements
prepared, negotiated, executed or delivered in connection with the transactions
contemplated hereby.
8.3    No Third Party Beneficiaries. The terms and provisions of this Amendment
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Amendment.
8.4    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.
8.5    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
8.6    Merger. This Amendment sets forth the entire agreement and understanding
of the parties with respect to the matters set forth herein. This Amendment
cannot be changed, modified, amended or terminated except in a writing executed
by the party to be charged.
8.7    Survival of Representations and Warranties. All representations and
warranties made in this Amendment and in any other document furnished in
connection with this Amendment shall survive the execution and delivery of this
Amendment and the other documents, and no investigation by Administrative Agent
or any closing shall affect the representations and warranties or the right of
Administrative Agent to rely upon them.
8.8    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.
8.9    Reviewed by Attorneys. Each Borrower represents and warrants to
Administrative Agent and Lenders that it (a) understands fully the terms of this
Amendment and the consequences of the execution and delivery of this Amendment,
(b) has been afforded an opportunity to have this Amendment reviewed by, and to
discuss this Amendment and each document executed in connection herewith with,
such attorneys and other persons as such Borrower may wish, and (c) has entered
into this Amendment and executed and delivered all documents in connection
herewith of its own free will and accord and without threat, duress or other
coercion of any kind by any Person. The parties hereto acknowledge and agree
that neither this Amendment nor the other documents executed pursuant hereto
shall be construed more favorably in favor of one than the other based upon
which party drafted the same, it being


5
4517642.6

--------------------------------------------------------------------------------




acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Amendment and the other documents executed
pursuant hereto or in connection herewith.
8.10    Governing Law; Consent to Jurisdiction and Venue.
(a)    THIS AMENDMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
(b)    EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY HERETO, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH
BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT.
Nothing herein shall limit the right of Administrative Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by applicable Law.
Nothing in this Amendment shall be deemed to preclude enforcement by
Administrative Agent of any judgment or order obtained in any forum or
jurisdiction.
8.11    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Administrative Agent and Lenders entering into this Amendment and that
Administrative Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers. Each Borrower has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights following consultation with legal counsel. In the event of
litigation, this Amendment may be filed as a written consent to a trial by the
court.
8.12    Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute but one and the same Amendment. In
making proof of this Amendment, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.


[Signature page follows]




6
4517642.6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
CDI CORP.


By:
/s/ Michael S. Castleman
Name:
Michael S. Castleman
Title:
Executive Vice President and Chief Financial Officer



CDI CORPORATION


By:
/s/ Michael S. Castleman
Name:
Michael S. Castleman
Title:
Executive Vice President and Chief Financial Officer



CDI-INFRASTRUCTURE, LLC


By:
/s/ Michael S. Castleman
Name:
Michael S. Castleman
Title:
Vice President



CDI MARINE COMPANY, LLC


By:
/s/ Michael S. Castleman
Name:
Michael S. Castleman
Title:
Vice President



MANAGEMENT RECRUITERS
INTERNATIONAL, INC.
By:
/s/ Michael S. Castleman
Name:
Michael S. Castleman
Title:
Vice President



MRI CONTRACT STAFFING, INC.


By:
/s/ Michael S. Castleman
Name:
Michael S. Castleman
Title:
Vice President





[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------










CDI-M&T COMPANY, LLC


By:
/s/ Brian D. Short
Name:
Brian D. Short
Title:
Vice President



EDGEROCK TECHNOLOGIES, LLC


By:
/s/ Michael S. Castleman
Name:
Michael S. Castleman
Title:
Vice President



CDI ANDERSELITE LIMITED


By:
/s/ Brian D. Short
Name:
Brian D. Short
Title:
Director



CDI CORPORATION (INTERNATIONAL) LIMITED


By:
/s/ Michael S. Castleman
Name:
Michael S. Castleman
Title:
Director



CDI PROFESSIONAL SERVICES, LTD.


By:
/s/ Michael S. Castleman
Name:
Michael S. Castleman
Title:
Vice President



MRI CONTRACT STAFFING – CANADA, LTD.
By:
/s/ Michael S. Castleman
Name:
Michael S. Castleman
Title:
Vice President







[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as
Administrative Agent
By:
/s/ Kevin W. Corcoran, V.P.
Name:
Kevin W. Corcoran
Title:
Vice President



BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender


By:
/s/ Kevin W. Corcoran, V.P.
Name:
Kevin W. Corcoran
Title:
Vice President



BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender,
L/C Issuer and Swing Line Lender
By:
/s/ Sylwia Durkiewicz
Name:
Sylwia Durkiewicz
Title:
Vice President







[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:
/s/ Krista Mize
Name:
Krista Mize
Title:
Authorized Signatory



WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender
By:
/s/ David G. Philips
Name:
David G. Philips
Title:
Senior Vice President, Credit Officer Canada
 
Wells Fargo Capital Finance Corporation Canada



WELLS FARGO BANK, NATIONAL ASSOCIATION, London Branch, as a Lender


By:
/s/ N.B. Hogg
Name:
N. B. Hogg
Title:
Authorized Signatory

































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------










BANK OF MONTREAL, as a Lender
By:
/s/ Helen Alvarez
Name:
Helen Alvarez
Title:
Director



BANK OF MONTREAL, Chicago, as a Lender
By:
/s/ Jason Hoefler
Name:
Jason Hoefler
Title:
Director



BANK OF MONTREAL, London, as a Lender
By:
/s/ Tony Ebdon
/s/ Andy McClinton
Name:
Tony Ebdon
Andy McClinton
Title:
Managing Director
Managing Director







[Signature Page to Amendment No. 2]